DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/07/2020 and 10/15/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 11, 13-15   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US Patent Publication Number 2013/0175500 A1).
Cho teaches, as claimed in claim 1, a light modulator for amplifying an intensity of incident light and modulating a phase of the incident light, the light modulator comprising: a first 
Cho teaches, as claimed in claim 4, wherein the quantum well structure comprises a well layer and a barrier layer, and the well layer comprises a plurality of quantum dots (¶0069).
Cho teaches, as claimed in claim 5, wherein the active layer comprises a plurality of stack structures, and each of the plurality of stack structures comprises a well layer and a barrier layer that are alternately stacked (¶0069).
Cho teaches, as claimed in claim 6, wherein the active layer (Fig. 11) comprises a first multi-stack structure having a first plurality of stack structures (121 and 124) and a second multi-stack structure having a second plurality of stack structures (121 and 122). 
Cho teaches, as claimed in claim 7, further comprising a barrier layer (123) between the first multi-stack structure and the second multi-stack structure.
Cho teaches, as claimed in claim 8, wherein the quantum well structure of the active layer comprises a first multi-stack structure (121 and 124) and a second multi-stack structure (121 and 122).,wherein each of the first multi-stack structure and the second multi-stack structure comprises a well layer and a first barrier layer which are alternatively stacked (Fig. 11), wherein the light modulator further comprises a second barrier layer (123) disposed between the first multi-stack structure and the second multi-stack structure, and wherein a thickness of the second 
Cho teaches, as claimed in claim 11, wherein the first reflectivity is greater than the second reflectivity (¶ 0073).
Cho teaches, as claimed in claim 13, further comprising a plurality of meta structures (161) disposed on the second DBR layer (150).
Cho teaches, as claimed in claim 14, wherein at least two of the plurality of meta structures have different refractive indices from each other.
Cho teaches, as claimed in claim 15, further comprising a first contact layer (102) disposed on the first DBR layer and a second contact layer (160) disposed on the second DBR layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Patent Publication Number 2013/0175500 A1) in view of Lendentsov (US Patent Publication Number 2007/0291808 A1).
Cho fails to teach, as claimed in claim 12, further comprising a processor configured to separately modulate a refractive index and a gain of the active layer by applying a current between the first DBR layer and the second DBR layer. In a related art, Lendentsov teaches further comprising a processor configured to separately modulate a refractive index and a gain of the active layer by applying a current between the first DBR layer and the second DBR layer (¶ 0050).
	It would have been obvious to one of the ordinary skill of the art before the effective of the claimed invention to have modified the optical device, as taught by Cho, with the modulators as taught by Lendentsov, for the purpose of providing requires very high photon densities in the resonant cavity (¶ 0005).
Cho fails to teach as claimed in claim 16, a beam steering device comprising: a light modulator array comprising a plurality of light modulators comprising the light modulator of the plurality of light modulators having a same structure; and a control circuit configured to separately control refractive indices of the plurality of light modulators. In a related art, Lendentsov teaches the plurality of light modulators (132) having a same structure;1 and a control circuit (141 and 142) configured to separately control refractive indices of the plurality of light modulators (¶ 0050).
	It would have been obvious to one of the ordinary skill of the art before the effective of the claimed invention to have modified the optical device, as taught by Cho, with the modulators 
Cho fails to teach as claimed in claim 17, wherein the plurality of light modulators have a same quantum dot distribution density. In a related art, Lendentsov teaches wherein the plurality of light modulators have a same quantum dot distribution density (Fig 3b and 3c).
	It would have been obvious to one of the ordinary skill of the art before the effective of the claimed invention to have modified the optical device, as taught by Cho, with the modulators as taught by Lendentsov, for the purpose of providing requires very high photon densities in the resonant cavity (¶ 0005).
Cho teaches, as claimed in claim 18, wherein the control circuit comprises a plurality of complementary metal-oxide-semiconductor (CMOS) devices each being connected to two adjacent light modulators of the plurality of light modulators (¶ 0007).
Cho teaches as claimed in claim 19, an electronic device comprising: a light source; which is configured to modulate a proceeding direction of the light incident from the light source toward an object; a sensor ((¶ 0007) configured to receive the light that is reflected from the object; and a processor configured to analyze the light received by the sensor.


Allowable Subject Matter
Claims 2, 3, 9, 10 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


JOURNEY F. SUMLAR
Examiner
Art Unit 2872
28 September 2021 



/CHRISTOPHER STANFORD/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  In Fig. 1 they look like the same shape